Justice COATS,
concurring in the judgment.
T 19 Although I have indicated in my separate opinion in Allen v. People, 2013 CO 44, 307 P.3d 1102, my disagreement with the majority's interpretation of the term "stranger," as that term is used in section 18-8-414.5(1)(a)(III), C.R.S. (2012), I would nevertheless find the sentencing court's conclusion that the assaults in this case were committed by a stranger to be supported by the record. Because I believe the statute's reference to "stranger" is best understood to include any sexual assault not facilitated or made possible by the offender's relationship with the victim, I would consider the requirements of subparagraph (III) satisfied by any break-in and forcible sexual assault, whether the victim could identify her assailant as someone with whom she was acquainted or not.
1 20 I therefore concur in the judgment of the court.